MEMORANDUM *
We affirm the district court’s summary judgment grant in favor of defendants. Even if we were to apply de novo review, UNUM was not provided sufficient evidence that Lola Dahlstrand was continuously disabled, as defined by the plan, prior to the end of her coverage through the ninety-day elimination period, as required by the plan. While some of her treating physicians stated that she was disabled, their statements did not provide sufficient detail regarding when and how she was disabled during the relevant time period.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.